I concur in the finding that the township trustees have no jurisdiction in the matter and that the same rests exclusively with the county commissioners, but dissent from the finding that that statutory seven-year period began to run on *Page 142 
December 17, 1928. Section 6869, General Code, provides:
"A road, or part thereof, which remains unopened for seven years after the order establishing it was made or authoritygranted for opening it, shall be vacated * * *." (Italics ours.)
The same section provides that:
"No road shall be opened up, or property taken, however, until all compensation and damages allowed are paid * * *."
Therefore, the county commissioners did what the statute required them to do, viz.: withheld the final "authority for opening it" until the damages and compensation fixed by them should be paid. When this was paid and the board, through its clerk, then ordered the opening of the road, the statute began to run, as I view the matter. The fact that the order was issued to the wrong parties would not affect the question of limitation.
That the commissioners had not abandoned the improvement because of failure to pay the compensation and damages, as they might have done under Section 6868, General Code, is shown by the allegation in the petition that they proceeded to erect necessary road culverts at a cost of $10,000, which, of course, the demurrer admits. *Page 143